 In the.Matter of Coos BAY LUMBER COMPANYandLUMBER AND. SAW-MILL WORKERSUNION LOCAL No. 2573Case No. R-1344Election Ordered:majority orders a run-off election following the previouslyestablished policy of the Board stating the reasons for'such practice anddiscussing the contentions urged in the dissenting opinion against the run-offelection procedure.SECOND DIRECTION OF ELECTION:October 26, 1939called the Board, issued a Decision and Direction, of Election in. theabove-entitled proceeding.'The Direction of Election provided thatan election by secret ballot be conducted within twenty (20) daysfrom the date of the Direction among all the employees of'-Coos BayLumber Company, herein called the Company, engaged in occupa-tions within its manufacturing departments listed in Schedule A,annexed thereto, exclusive of executives, supervisory foremen, andclerical force, who were employed by the Company as of March 15,1939, including employees who did not work at such time becausethey were ill or on vacation, and also any employees who had beenemployed by the Company between March 15, 1939, and the date ofthe Direction, but excluding employees who had since quit or beendischarged for cause, to determine whether they desire to be repre-sented by Lumber and Sawmill Workers Union, Local No. 2573,affiliatedwith the United Brotherhood of Carpenters and Joinersof America, which in turn is affiliated with the American Federationof Labor, herein called the United, or by Lumber and Sawmill Work-ers, Local No. 116, affiliated with the International Woodworkers ofAmerica, which in turn is affiliated with the Congress of IndustrialOrganizations, herein called the I. W. A., for the purposes of collectivebargaining, or by neither.Pursuant to the Direction, an election by secret ballot was held onSeptember 15, 1939, .it Marshfield, Oregon, under the direction andsupervision of the Regional Director for the Nineteenth Region,114 N. L.R. B. 1206.16 N. L. R. B., No. 50.476 COOS BAY LUMBER COMPANY477Seattle,Washington.On September19, 1939,the saidRegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, issued and dulyserved upon the parties an Election Report on the election.As to the balloting and its results, the Regional Director reported-as follows :Total No.EligibleVoters____________________________________456Total No. of Valid Ballots Cast------------------------------419Total No. of Votes in Favor of Lumber and Sawmill WorkersUnion, Local No. 2573, affiliated with the United Brother-hood of Carpenters and Joiners of America,AFL ----------- 195Total No. of Votes in Favor of Local No.116, InternationalWoodworkers of America,afflliated with the CIO -----------188Total No. of Votes in Favor of Neither_______________________36Total No. of Blank Ballots__________________________________.0Total No. of Void Ballots___________________________________0Total No. of Challenged Votes_______________________________1Total No. of Eligible Voters Not Voting______________________36The Regional Director recommended in. the Election Report thatthe petition in the proceeding be dismissed since neither union re-ceived a majority of the valid votes cast.Thereafter, the United,which had received the greater number of votes, filed exceptions tothis recommendation, dated September. 22, 1939, including a requestfor a run-off election to determine whether or not the employeesdesired to be represented by it.No other exceptions or objectionswere made.On October 4, 1939, the Regional Director filed a Reporton Objections Raised to Election Report, recommending merely thatthe exceptions be referred to the Board for action.In accordance with our usual policy we shall direct a run-off elec-tion to determine whether or not the employees in the unit desire tobe represented by the United. In view of the objections raised bythe dissenting opinion to the holding of run-off elections, we shallfirst set forth in some detail the considerations which have seemed tous controlling in the determination of these issues.Section 9 (c) provides that in any proceeding by the Board forthe certification of representatives, the Board "may take a secretballot of employees, or utilize any other suitable method to ascertainsuch representatives."The Act does not prescribe what particularform of ballot shall be used in Board elections; nor does it attemptto provide for any of the other details of the method used for ascer-taining representatives.In establishing election procedure the firstproblem which arises is whether or not opportunity should be affordedon the ballot for registering a voice against the particular labor or-ganization or organizations which appear on the ballot. It has beenthe policy of the Board to allow for such an expression of opinionby providing a place upon-the ballot in which an employee may vote 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainst representation by any of the organizations participating inthe election.Thus, in elections where only one labor organizationis involved, the ballot contains a place in which to vote for oragainst such organization.In an election where two or more labor'organizations are involved the ballot contains a place in which- an.employee may vote for neither or none of the enumerated candidates.The reasons for the adoption of this form of ballot have been setforth inMatter of Interlake Iron Corporation ,2and, need not berepeated here.,`The practice of affording an opportunity to vote against the labororganizations appearing upon the ballot gives rise to a second,prob-lem.. In elections where two labor organizations are involved-it may,and rather frequently does, happen that the votes for neitherorganization, while less than a majority, are sufficient to depriveeither organization of a majority.Such was the outcome in theinstant case- where the United.received 195 votes, the I. W. A. 188votes, and 36 votes were cast for neither. If the petition for cer-tification is thereupon dismissed, as the dissenting opinion urges,the result may be that a small minority of employees who desire norepresentation are able to.deprive the greater majority of employeesof all opportunity for collective bargaining.The same issue arises where three or more labor organizationsappear on the ballot and one obtains a plurality but not a majority.3It may well be that a majority of the employees desire collective rep-resentation and can agree upon a single organization.To dismissthe petition for certification of representatives, under such circum-stances, is to frustrate collectiVe bargaining despite the wishes of amajority of the employees.In our opinion the most satisfactory solution of this problem isthe device of a run-off election. Such an election eliminates the pos-sibility that an insignificant minority of employees, which happensto hold the balance between two or more competing organizations, canindefinitely forestall the selection of a collective bargaining agent.If a majority of the employees desire collective bargaining, and canunite upon a common representative, we see no reason to deny themthe right to select such a representative.On the contrary, the hold-ing of a run-off election will, in our opinion, most nearly effectuatethe express policy of the Act of "eizcoura.ging the practice and pro-cedure of collective bargaining."The dissenting opinion urges that the Board should not establisha procedure of run-off elections without express authority from2Matter of Interlake Iron CorporationandAmalgamated Association of Iron, Steel andTin Workers of North America, Local 1677, 4 N.L.R. B. 55.SeeMatter of Aluminum Company of AmericaandAluminum EmployeesAssociation,12 N. L. R. B. 237. COOS BAY LUMVER COMPANY479Congress.As - stated above, Congress in passing the Act made noattempt to embody in the statute any of the forms or details of the"secret ballot" or "other suitable method" of determining repre-sentatives.It was clearly the intention of Congress to leave suchmatters to the discretion of the agency charged with the adminis-tration of the Act.The device of a run-off election is not an un-common one; nor does it involve a fundamental issue of policy inlabor relations.And, while there have been differences of opinionregarding the form of the ballot in run-off elections, the proprietyof determining, collective bargaining representatives through the run-off procedure has never, so far as we are aware, been seriouslyquestioned.4.It is said that the run-off election "is a form of preferential votingto . create a second-choice majority where the first choice resultedin no majority."We do not see the significance of the fact thatamajority resulting. from a run-off election can, in one sense, becharacterized as a "second-choice' majority."The alternative to bar-gain through such a "second-choice majority" is to permit a smallminority, in this case 36 votes, to thwart all collective bargainingdespite the wish of a majority for that form of-dealing with theemployer.Again, the objection that a run-off election results inan "artificial majority" seems to us without substance.There is nomagic about a run-off election by which there is "created" a majoritywhere none in fact exists.On the contrary, the employees havefull freedom of choice and any majority which results is plainly agenuine majority.Again, it is argued that "it is not for the Board to say that [em-ployees] should vote for a competing organization rather than waituntil they can win a few more adherents [for their own union] tomake a majority."But nothing in the Board's practice requiresemployees to do any such thing:On the contrary, the run-off pro-cedure, as utilized by the Board, leaves the employees just as' freeto vote against the competing organization as to vote for it.Finally, objection is 'made that the Board's practice of holding arun-off election only upon request'of the Union obtaining the highernumber of votes is arbitrary.However, if the labor organizationentitled to appear on the ballot in a run-off election does not wishto participate in such an election, it is difficult to see wherein it4 See the decisionof the New York State Labor Relations Board inMatter of HotelSt. George CorporationandHotel & Residence Club Workers Industrial Union of Brooklyn,Local28,Decision No. 055-B, October 10, 1939;International Brotherhood of ElectricalWorkers etal.V.National Labor Relations Board,decided June 28, 1939, by the CircuitCourt of Appeals for the Sixth Circuit ;Run-offs in National Labor Relations Board Elec-tions,8 International Juridical Association Bulletin, No. 3, p. 25 (Sept. 1939) ; testimonyof Joseph A. Padway, Counsel for the American Federation of Labor, Hearings before theSenate Committee on Education and Labor on Proposed Amendments to the National LaborRelations Act, 70th Cong.,1st Sess., pp. 762 et seg. 480DECISIONSOF NATIONAL LABOR RELATIONS BOARDwould effectuate the policies of the Act to compel it to do so.Anelection under such circumstances would almost certainly not resultin the choice of a bargaining representative and would be futile.For all of the foregoing reasons we are impelled to adhere to theBoard's past practice in conducting run-off elections.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelationsAct, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2, itis herebyDIRECTED that, as part of the investigation authorized by the Boardto determine representatives for the purposes of collective bargain-ing with Coos Bay Lumber Company, Marshfield,Oregon,an elec-tion by secret ballot shall be conducted as early as possible but notlater than thirty (30) days from the date of this Second Directionof Election, under the direction and supervision of the RegionalDirector for the Nineteenth Region, acting in this matteras agentfor the National LaborRelationsBoard, and subject to Article III,Section 9, of said Rules and Regulations, among all the employeesof Coos Bay Lumber Company, who were eligible to vote in theelectionof September 15, 1939, excluding those who have since quitor been discharged for cause, to determine whether or not theydesire to be represented by Lumber and Sawmill Workers Union,Local No. 2573, affiliated with the United Brotherhood of Carpen-ters andJoiners of America, which in turn is affiliated with theAmerican Federation of Labor, for the purposes of collectivebargaining.MR.WILLIAM-1M.LEISERSON,dissenting:with the ruling of the majoritydirecting arun-offelection.A secret ballot has clearly shown that neither ofthe contesting organizations has been chosen by a majority of theemployees.The allegiance of the employeesisalmost equallydivided, 195 having designatedone organizationand 188 the other.It seems tome stretching the discretion of the Board beyond properbounds to order now another election in which the choice of .theemployees is to be limited to the one organization which receivedthe 195 votes.and to deny the employees an opportunity to vote forthe other organization which had only 7 votes less.The so-called run-off election here ordered is a form ofprefer-entialvoting to create a second-choice majority where the first choiceresulted in no majority.Section 9 (c) of the Act authorizes theBoard to certify the representatives that have been designated orselectedby the majority of the employees. in a unit appropriate for COOS BAY LUMBER COMPANY481collective bargaining.When an election results in no majority, itis plain that the Board may not issue any certification,and accord-ingly the Board dismisses petitions for certificates in many caseswhere no representative receives a majority vote. It should do soin all cases and should not inaugurate a controversial system ofsecond-choice voting without express ' authority from Congress.Wheneverthere are more than two candidates on a ballot, thereis a possibility that the election will result in no majority.bCon-gress might have providedthat in all such cases a plurality shallprevail,but it saw fit not to authorize certification on a pluralityvote..Congressmight also haveprovidedthat whenever there aremore than two candidates the voters shall indicate their- first andsecond choices and that a majority should be calculated on the basisof the second-choice votes.If this were done no run-off electionwould be necessary.But Congress did not see fit to adopt thisdevice.The so-called run-off election is merely an alternativemethod ofindicating second choices.If Congress did not authorizethe first method,I cannot seehow itcan be assumed that the alterna-tive method is justified.The so-called run-off election itself offers various methods ofarriving at a majority.A most common form of run-off ballotgives the -voters a choice between the two highest candidates in thefirst election.Instead of using this form, the Board in the presentcase places the name of only one organization on the ballot andrequires the employees to vote for or against this representative.There..are -,als.o other methods of balloting in run-off elections whichpeople consider preferable in indicating second choices.Whetherelections should be conducted on the basis of simple majorities,second choices, or other forms of preferential voting are politicalquestions on which the people of the country have strong differencesof opinion. I think the Board should refrain from adopting anyof the systems of second-choice votingto create an artificial majoritywhere the first;choice results in no majority.The majority opinion argues that "if a majority of the employeesdesire.collective bargaining,and can'unite upon a common repre-sentative,we see no reason to deny themthe rightto select such arepresentative." . The Board does not know,however, that they.desire to.unite upon such a representative. It creates a conditionunder which they must vote for or against one representative, andthe effect of this is to force those who are opposed to this repre-sentative, but want another, to. vote against any collective bargain-5To a large extent the elections which produce inconclusive results are caused by thepolicy of addinn on every ballot a p'acefor votingagainst any collective bargaining rep-resentative.The question whether this should be done or not is not involved in thepresent ease. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDing.Ithink that this kind of a run-off election thwarts rather thaneffectuates the collective bargaining policy of the Act.The essential dispute that the election is designed to settle isbetween the two labor organizations, one of which received 19,5votes and the other 188.To say that they can unite upona commonrepresentative is the same as saying that the membersof one organi-zation should transfer their allegiance to the other.Employees havemany and strong reasons for remaining loyal to theirunions eventhough they do not receive a majority vote in an election. It is notfor the Board to say that they should vote for a competing organi-zation rather than wait until they can win a few more adherents tomake a majority.We are told also that if the petition is dismissed "a smallminorityof employees who desire no representation are able to deprive thegreatermajority of employees of all opportunity for collectives-bargaining."But this is exactly what the run-offelection,accom=plishes when the employees vote against all collective bargainingrather than for the one representative on the ballot.Approximatelyhalf the run-off elections thus far held by the Board have broughtthis result.Further, the Board does not order a second election inall cases where the first results in a plurality.The actual practiceis to dismiss all such cases except where the request is made for arun-off election by the organization which received the highestnumber of votes.6 It seems to me arbitrary to ordera run-off electionin a caselike the present one at the request of the organizationwhich had seven more votes than the other, and not to order suchan election if a request is not made.Collective bargaining is pre-vented in all cases where elections result in no majority. If Con-gress intended that no representative should be certifiedin some ofthese cases; I cannot understand how it can be assumed that aportion of the cases should be otherwise treated. In any case, itdoes not seem to me to be within the province of the Board to seek,second or third choice majorities by one of the questionable methodsof preferentialvoting.The petition for certification of representatives should be dis-missed without prejudice to the right of either organization to filea new petition whenever it can make a prima facie showing that itis the designated representative of a majority of the employees.9 SeeMatter of Interlake Iron CorporationandAmalgamated Association of Iron, Steeland Tin Workers of North America, Local1657, 4 N. L. R. B. 55, 62:Matter of WaggonerRefining Company,Inc.andInternational Association of Oil Field, Gas Well and RefineryWorkers of America, 8 N. L.R. B. 789.